Attorney's Docket Number: EHF-19-1456/369254-000653
Filing Date: 5/2/2018
371 Date: 10/4/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: 5/3/2017 (GERMANY 10 2017 109 485.7)
Applicant: Tångring et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-28, 30-32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (US 2012/0302124) in view of Shimokawa et al. (US 2010/0140640) and Seo et al. (US 2014/0353708).
With regard to claim 20, Imazu teaches, in Fig 39, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (3) having an active layer that generates electromagnetic radiation ([0069]), two contact elements (3a, 3b) on a back side of the semiconductor layer sequence, a radiolucent cooling element (53) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (52, [0115]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, the cooling element has a thermal conductivity of at least 0.7 W/(mK) ([0113]), and the converter layer is in direct contact with the front side of the semiconductor layer sequence (see figure with direct contact between 3 and 52), and the front side is formed from semiconductor material of the semiconductor layer sequence ([0120]).
Imazu does not explicitly teach that the semiconductor chip is free of the growth substrate.
Shimokawa teaches, in Fig 16, that the semiconductor chip (12A) is free of the growth substrate (11), “to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Imazu with the explicit freedom from the growth substrate of Shimokawa to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element.
Imazu/Shimokawa do not explicitly teach that the front side has a structuring or roughening; and that the converter layer is in direct contact with 1) the front side of the semiconductor layer sequence, and 2) the structuring or roughening.
Seo teaches, in Fig 1, that the front side (top surface of 25 in the figure) has a structuring or roughening (R); and that the converter layer (51) is in direct contact with 1) the front side (top surface of 25 in the figure) of the semiconductor layer sequence (30), and 2) the structuring or roughening (R) because, “the roughened surface R enhances extraction efficiency of light generated in the active layer,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Imazu/Shimokawa with the roughened surface of Seo to enhance extraction efficiency.
With regard to claim 21, Imazu teaches, in Fig 39, that the cooling element comprises glass ([0113]).
With regard to claim 22, Imazu teaches, in Fig 39, that the cooling element is self-supporting, and the thickness of the cooling element is at least 250 µm ([0115]).
With regard to claim 23, Imazu/Shimokawa/Seo teaches most of the limitations of this claim as set forth above with regard to claim 22.
However, Imazu/Shimokawa/Seo does not explicitly teach that a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm.  Nonetheless, the skilled artisan would know too that back side to exposed contact element sides thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Imazu/Shimokawa/Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the a distance between the back side of the semiconductor layer sequence and sides of the contact elements exposed in the unmounted state is at most 5 µm is used, as already suggested by Imazu/Shimokawa/Seo.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Imazu/Shimokawa/Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 24, Imazu teaches, in Fig 39, a carrier (62, 13p, 13n) arranged on the back side of the semiconductor layer sequence.
With regard to claim 25, Imazu teaches, in Fig 39, that a thickness of the cooling element is at most 100 µm ([0115]).
With regard to claim 26, Imazu/Shimokawa/Seo teaches most of the limitations of this claim as set forth above with regard to claim 20.
However, Imazu/Shimokawa/Seo does not explicitly teach that the contact elements have a thickness of at least 100 µm.  Nonetheless, the skilled artisan would know too that the contact element thickness would impact the overall device size.
The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness disclosed by Imazu/Shimokawa/Seo that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired device size, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the contact elements having a thickness of at least 100 µm is used, as already suggested by Imazu/Shimokawa/Seo.
Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the device of Imazu/Shimokawa/Seo.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 27, Imazu teaches, in Fig 39, that the cooling element forms a radiation exit surface of the semiconductor chip ([0118]).
With regard to claim 28, Imazu teaches, in Fig 39, that the converter layer comprises a silicone matrix having converter particles embedded therein ([0115]).
With regard to claim 30, Imazu teaches, in Fig 39, that the converter layer is in direct contact with the cooling element.
With regard to claim 31, Imazu teaches, in Fig 39, that the semiconductor layer sequence is structured at the front side (flat structure shown).
With regard to claim 32, Imazu teaches, in Fig 39, that the contact elements are laterally partially surrounded by a potting (61, 62).
With regard to claim 39, Imazu teaches, in Fig 39, an optoelectronic semiconductor chip comprising: a semiconductor layer sequence (3) having an active layer that generates electromagnetic radiation ([0069]), two contact elements (3a, 3b) on a back side of the semiconductor layer sequence, a radiolucent cooling element (53) on a front side of the semiconductor layer sequence opposite the back side, and a siloxane-containing converter layer (52, [0115]) between the cooling element and the semiconductor layer sequence, wherein the contact elements are configured for electrical contacting of the semiconductor chip and are exposed in the unmounted state of the semiconductor chip, the cooling element is different from a growth substrate of the semiconductor layer sequence, the cooling element has a thermal conductivity of at least 0.7 W/(mK), and the cooling element is self-supporting ([0113]), and the converter layer is in direct contact with the front side of the semiconductor layer sequence (see figure with direct contact between 3 and 52), and the front side is formed from semiconductor material of the semiconductor layer sequence ([0120]).
Imazu does not explicitly teach that the semiconductor chip is free of the growth substrate.
Shimokawa teaches, in Fig 16, that the semiconductor chip (12A) is free of the growth substrate (11), “to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element,” ([0012]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Imazu with the explicit freedom from the growth substrate of Shimokawa to provide an optical semiconductor device that is capable of suppressing the life reduction thereof, that can be manufactured at reduced cost, and that can be miniaturized approximately to the size of an optical semiconductor element.
Imazu/Shimokawa do not explicitly teach that the front side has a structuring or roughening; and that the converter layer is in direct contact with 1) the front side of the semiconductor layer sequence, and 2) the structuring or roughening.
Seo teaches, in Fig 1, that the front side (top surface of 25 in the figure) has a structuring or roughening (R); and that the converter layer (51) is in direct contact with 1) the front side (top surface of 25 in the figure) of the semiconductor layer sequence (30), and 2) the structuring or roughening (R) because, “the roughened surface R enhances extraction efficiency of light generated in the active layer,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the chip of Imazu/Shimokawa with the roughened surface of Seo to enhance extraction efficiency.
Claim(s) 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imazu (US 2012/0302124) in view of Shimokawa et al. (US 2010/0140640), Seo et al. (US 2014/0353708), and Washizu (US 2015/0333233).
With regard to claim 29, Imazu/Shimokawa/Seo teaches most of the limitations of this claim as set forth above with regard to claim 20.
Imazu/Shimokawa/Seo do not explicitly teach a radiolucent adhesive layer arranged between the converter layer and the cooling element
Washizu teaches, in Fig 4, a radiolucent adhesive layer (12) arranged between the converter layer and the cooling element, “to provide a light emitting device that has a little chromaticity unevenness in the emitted light for a long time,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Imazu/Shimokawa/Seo with the adhesive layer of Washizu to maintain chromaticity evenness.
With regard to claim 33, Imazu/Shimokawa/Seo teaches most of the limitations of this claim as set forth above with regard to claim 20.
Imazu/Shimokawa/Seo do not explicitly teach that the cooling element has one or more functional layers.
Washizu teaches, in Fig 4, that the cooling element (here taking 11 and 12 as the cooling element) has one or more functional layers, “to provide a light emitting device that has a little chromaticity unevenness in the emitted light for a long time,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Imazu/Shimokawa/Seo with the cooling layer of Washizu to maintain chromaticity evenness.
Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233), Imazu (US 2012/0302124) and Seo et al. (US 2014/0353708).
With regard to claim 34, Shimokawa teaches, in Figs 8-18, a method of manufacturing an optoelectronic semiconductor chip comprising: A) growing a semiconductor layer sequence (12)  having an active layer on a growth substrate (11, Fig 8); B) applying contact elements (16) to a back side of the semiconductor layer sequence facing away from the growth substrate (Fig 12); D) removing the growth substrate (Fig 16); E) applying a converter layer (19) to a front side of the semiconductor layer sequence opposite the back side (Fig 17) and the front side is formed from semiconductor material of the semiconductor layer sequence ([0077]); F) applying a radiolucent cooling element (18, [0086]) to the front side of the semiconductor layer sequence, wherein the cooling element has a thermal conductivity of at least 0.7 W/(mK).
Shimokawa does not explicitly teach that the converter layer comprises siloxane.
Washizu teaches, in Fig 2, that the converter (4) layer comprises siloxane ([0066]), “to provide a light emitting device that has a little chromaticity unevenness in the emitted light for a long time,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa with the converter structure of Washizu to maintain chromaticity evenness.
Shimokawa/Washizu do not explicitly teach C) depositing the semiconductor layer sequence on an auxiliary carrier; and G) completely removing the auxiliary carrier.
Imazu teaches, in Figs 6 and 12, C) depositing the semiconductor layer sequence (3) on an auxiliary carrier (80, 81); and G) completely removing the auxiliary carrier (see Fig 12), “to produce a thin light-emitting device not using a substrate on which a light-emitting element is to be mounted by an extremely simple method,” ([0013]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa/Washizu with the auxiliary carrier steps of Imazu to produce a thin light-emitting device not using a substrate on which a light-emitting element is to be mounted by an extremely simple method.
Shimokawa/Washizu/Imazu do not explicitly teach that the converter layer has a structuring or roughening; and that the converter layer is in direct contact with the structuring or roughening.
Seo teaches, in Fig 1, that the converter layer (51) has a structuring or roughening (R); and that the converter layer is in direct contact with the structuring or roughening (see figure) because, “the roughened surface R enhances extraction efficiency of light generated in the active layer,” ([0042]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Shimokawa/Washizu/Imazu with the roughened surface of Seo to enhance extraction efficiency.
With regard to claim 35, Shimokawa teaches, in Figs 8-18, that A) to F) are performed in the specified order.
However, Shimokawa/Washizu/Imazu/Seo do not explicitly teach that G) is performed in the specified order.
It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  Also see MPEP § 2144.04 IV C.
Therefore, it would have been obvious to the ordinary artisan at the time of filing to modify the order of performing the process steps of Shimokawa/Washizu/Imazu/Seo since there is no evidence of new or unexpected results.
With regard to claim 36, Washizu teaches, in Fig 2, that the converter layer is applied by spray coating ([0175], [0152]).
With regard to claim 37, Washizu teaches, in Fig 2, that the cooling element is applied to an undried converter layer and the converter layer serves as an adhesive for the cooling element ([0175], [0152]).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2010/0140640) in view of Washizu (US 2015/0333233), Imazu (US 2012/0302124), Seo et al. (US 2014/0353708), and Doan et al. (US 2013/0062639).
With regard to claim 38, Shimokawa teaches, in Figs 24 and 25, that the cooling element (42) is a glass layer ([0102]).
Shimokawa/Washizu/Imazu/Seo disclose the claimed invention except for the use of spin coating instead of evaporation.  Doan teaches ([0029]) that evaporation and spin coating are equivalent glass deposition techniques known in the art.  Therefore, because these glass deposition techniques were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute evaporation for spin coating since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All other arguments have been fully addressed in prior Office Actions, Interviews, or in the rejection set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/Primary Examiner, Art Unit 2829